DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 7-10 and 12-15 filed January 26, 2022 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Status of Claims
 As indicated in the Office Action of 02/22/2021, Claims 9-10, 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020. Claims 1-3, 7-8 and 14-15 are the subject matter of this Office Action 
Response to Amendment
Applicant’s amendments, filed 01/26/2022 are acknowledged. Applicant has amended the scope of claim 1 to incorporate the limitation of determining the level of 19,20-DHDP in a vitreous sample from the subject during treatment. Support for this limitation can be found in the instant specification and Figure 1H.  Applicant's arguments, filed 01/26/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-3, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Acharya (J. Med. Systems. Vol. 36 pages 2011-2020. Published 2012), Hammock et al (US2008/0279912 published 11/13/2008) and Hu (Journal of Experimental Medicine Vol. 211 pages 281-295 published 2014).
  Acharya teaches that diabetic retinopathy is a major cause of visual impairment all over the world, representing an end-organ response to a systemic disease (page 2011 right col.) 
Acharya teaches that there are three stages of diabetic retinopathy. Stage 1 is identified as mild non-proliferative diabetic retinopathy comprising the phenotype of tiny bulges in the blood vessels (microaneurysm) in the retina. The disease progresses to moderate non-proliferative diabetic retinopathy (Moderate NPDR) which comprises the phenotypes of more microaneurysms and bleeding in the retina and other changes to the retina. Following moderate and severe non-proliferative diabetic retinopathy is proliferative diabetic retinopathy, which comprises the phenotypes of new, fragile blood vessels in the retina, scar tissue in the retina and the advanced risk of loss of vision due to leaky blood vessels (page 2012 left and right col., Table 1).   Acharya teaches detecting diabetic retinopathy at early stage will prevent the loss of vision (page 2011, right col.) 
However, Acharya does not specifically teach treating non-proliferative diabetic retinopathy comprising administering a soluble epoxide hydrolase (sEH) inhibitor to said subject with non-proliferative diabetic retinopathy. 
Hammock teaches the method of reducing the progression of diabetic retinopathy in a subject in need comprising administering an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to a subject in need (claims 22, 28, 32). Hammock teaches sEH inhibitors AUDA and AUDA-BE are effective to inhibit neovascularization and the progression of the disease ([0023]-[0025], [0047]-[0049], claims 22, 28, 32).   As evidenced by page 9 of the specification, diabetic retinopathy is a disease that results in the destruction of a pericyte in the retina, and therefore, the methodology of Hammock reads on the limitation of instant claim 3. In addition, as soluble epoxide hydrolase is the main enzyme producing 19,20-DHDP (page 3 of the instant specification), the inhibition of soluble epoxide hydrolase by the compounds of Hammock will also inhibit 19,20-DHDP which reads on the instant claims. 
Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a subject comprising pre-proliferative diabetic retinopathy comprising administering to said subject an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to said subject in view of the combined teaching of Acharya and Hammock. Motivation to administer the sEH inhibitor of Hammock to said subject with pre-proliferative diabetic retinopathy logically flows from the fact that sEH inhibitors were individually taught in the prior art as being effective at reducing progression of diabetic retinopathy in a subject. Said skilled artisan would have found it prima facie obvious to administer said sEH inhibitors early in the development of diabetic retinopathy, such as in the pre-proliferative diabetic retinopathy stage as taught by Acharya, in order to inhibit the pathogenesis of the ocular disorder to the later vascular leakage stage. 
 However, the combination of Acharya and Hammock does not specifically teach determining the level of 19,20-DHDP in a vitreous sample from the subject during the treatment . 
Hu teaches measuring 19,20-DHDP in retinal tissue of subjects and that the presence of 19,20-DHDP increases retinal angiogenesis in said subjects compared to control (abstract, page 288 right col. to page 289 left col., Figures 9-10). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to determine the amount of 19,20-DHDP in a vitreous sample from the pre-proliferative diabetic retinopathy being treated with the sEH inhibitor taught by the combination of  Acharya and Hammock above, in view of Hu. Motivation to measure level of 19,20-DHDP in ocular tissue of a pre-proliferative diabetic retinopathy being treated with the sEH inhibitor flows logically from the fact that the presence of 19,20-DHDP in ocular tissue was recognized in the art to increase retinal angiogenesis in a subject in need. Considering soluble epoxide hydrolase (sEH) is the main enzyme producing 19,20-DHDP (page 3 of the instant specification), said skilled artisan would have been motivated to measure the presence of 19,20-DHDP following treatment with the sEH inhibitor in order to confirm the effectiveness of sEH inhibitor at reducing factors that promote neovascularization in retinal tissue in the pre-proliferative diabetic retinopathy subject. 
 Applicant traverses the rejection. Applicant argues that the combination of Acharya and Hammock does not provide a reasonable expectation of success of treating non-proliferative diabetic retinopathy comprising the administration of an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP). Additionally, Applicant argues that Hammond fails to sufficiently support a medical effect for all compounds and all diseases, and the only working embodiment within Hammond is the treatment on intraocular pressure upon the administration of the sEH inhibitor AUDA to a subject in need. Applicant asserts that Hammond does not disclose any working example of using an inhibitor or an antagonist of 19,20-DHDP for treating NPDR  or any experiment that renders such a therapeutic use plausible. 
  
 Response to Arguments
Applicant’s arguments, filed 01/26/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that the combination of Acharya and Hammock fails to provide a reasonable expectation of success of treating non-proliferative diabetic retinopathy comprising the administration of an inhibitor of 19,20-dihydroxydocosapentaenoic acid (19,20-DHDP), the examiner remains unpersuaded. The combination of Acharya and Hammock render obvious the instant methodology as the combined prior art discloses that diabetic retinopathy progression is effectively inhibited by the administration of an inhibitor of a soluble epoxide hydrolase (sEH) in a subject in need, which thereby inhibits the formation of 19,20-dihydroxydocosapentaenoic acid as soluble epoxide hydrolase is the main enzyme producing 19,20-DHDP (page 3 of the instant specification). Considering that non-proliferative diabetic retinopathy is the earliest stage of diabetic retinopathy, comprising tiny bulges in the blood vessels (microaneurysms) in the retina, a skilled artisan would have found it prima facie obvious to administer said sEH inhibitors of Hammock early in the development of diabetic retinopathy, such as in the pre-proliferative diabetic retinopathy stage as taught by Acharya, in order to inhibit the pathogenesis of the ocular disorder.  
Regarding Applicant’s contention that Hammock does not provide an enabling disclosure for treating non-proliferative diabetic retinopathy comprising administering a compound that inhibits 19,20-DHDP because there are no working embodiments within the reference, these arguments are unpersuasive because they are allegations unsupported by facts, which are specifically required to establish non-enablement of reference. See MPEP §2121 [R-6](l), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Hammock et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference.
For the record, Applicant’s urging of non-enablement of the reference on the basis that Hammock et al, fails to provide data demonstrating efficacy or success in treating non-proliferative diabetic retinopathy comprising administering a therapeutically effective amount of an inhibitor of 19,20-DHDP contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of data, has not been provided in the reference.
 Moreover, Applicants are reminded that MPEP §2123 teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches. Applicant’s intent to discount the teachings of Hammock on the grounds that the disclosure of administration of the sEH inhibitor as a therapy for treating diabetic retinopathy in the claims without a working example flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. As soluble epoxide hydrolase (sEH) is the main enzyme producing 19,20-DHDP (page 3 of the instant specification), the inhibition of soluble epoxide hydrolase by the compounds of Hammock will also inhibit 19,20-DHDP thereby arriving at the disclosed methodology embraced in the claims. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628